


Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(Jeff Clarke; President and Chief Executive Officer)

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated August 3, 2009
by and between Travelport Limited (formerly TDS Investor (Bermuda) Ltd.) (the
“Company”) and Jeff Clarke (the “Executive”).

 

WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated September 26, 2006 (the “Prior Agreement”);

 

WHEREAS, the Company and Executive wish to amend and restate the Prior Agreement
as set forth below;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the sufficiency of which is
acknowledged, the parties agree as follows:

 

1.             Term of Employment.  Subject to the provisions of Section 7 of
this Agreement, Executive shall continue to be employed by the Company for a
period commencing on September 26, 2009 and ending on September 26, 2010 (the
“Employment Term”) on the terms and subject to the conditions set forth in this
Agreement; provided, however, that commencing with September 26, 2010 and on
each September 26 thereafter (each an “Extension Date”), the Employment Term
shall be automatically extended for an additional one-year period, unless the
Company or Executive provides the other party hereto 120 days prior written
notice before the next Extension Date that the Employment Term shall not be so
extended.

 

2.             Position.

 

(a) During the Employment Term, Executive shall serve as the Company’s President
and Chief Executive Officer.  In such position, Executive shall have such duties
and authority as shall be determined from time to time by the Board of Directors
of the Company (the “Board”).  If requested, Executive shall also serve as a
member of the Board without additional compensation.

 

(b) During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Board; provided that nothing herein shall preclude Executive, subject to the
prior approval of the Board, from accepting appointment to or continuing to
serve on any board of directors or trustees of any business corporation or any
charitable organization; provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 8.

 

1

--------------------------------------------------------------------------------


 

3.             Base Salary.  During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of no less than $1,000,000, payable
in regular installments in accordance with the Company’s usual payment
practices.  Executive shall be entitled to such increases in Executive’s base
salary, if any, as may be determined from time to time in the sole discretion of
the Board.  Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary.”

 

4.             Annual Bonus.  With respect to each full fiscal year during the
Employment Term, Executive shall be eligible to earn an annual bonus award (an
“Annual Bonus”) of up to one hundred and fifty percent (150%) of Executive’s
Base Salary (the “Target”) based upon the achievement of an annual EBITDA target
established by the Board within the first three months of each fiscal year
during the Employment Term.  As the Annual Bonus award is subject to the
attainment of performance criteria, it may be paid, to the extent earned or not
earned, at below target levels, and above target levels (with a maximum of 350%
of the above referenced target level).  The Annual Bonus, if any, shall be paid
to Executive within two and one-half (2.5) months after the end of the
applicable fiscal year.

 

5.             Employee Benefits.  During the Employment Term, Executive shall
be entitled to participate in the Company’s employee benefit plans (other than
annual bonus and incentive plans) as in effect from time to time (collectively
“Employee Benefits”), on the same basis as those benefits are generally made
available to other senior executives of the Company.

 

6.             Business Expenses.  During the Employment Term, reasonable
business expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.

 

7.             Termination.  The Employment Term and Executive’s employment
hereunder may be terminated by either party at any time and for any reason;
provided that Executive will be required to give the Company at least 30 days
advance written notice of any resignation of Executive’s employment. 
Notwithstanding any other provision of this Agreement, the provisions of this
Section 7 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates.

 

(a) By the Company For Cause or By Executive Other Than as a Result of a
Constructive Termination.

 

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation other than as a result of a Constructive
Termination (as defined in Section 7(c)); provided that Executive will be
required to give the Company at least 30 days advance written notice of a
resignation other than as a result of a Constructive Termination.

 

(ii) For purposes of this Agreement, “Cause” means (A) Executive’s willful
failure substantially to perform Executive’s duties to the Company (other than
as a result of total or partial incapacity due to Disability) for a period of 10
days following receipt of written notice

 

2

--------------------------------------------------------------------------------


 

from the Company by Executive of such failure; provided that it is understood
that this clause (A) shall not apply if a Company terminates Executive’s
employment because of dissatisfaction with actions taken by Executive in the
good faith performance of Executive’s duties to the Company, (B) theft or
embezzlement of property of the Company or dishonesty in the performance of
Executive’s duties to the Company, other than de minimis conduct that would not
typically result in sanction by an employer of an executive in similar
circumstances, (C) conviction which is not subject to routine appeals of right
or a plea of “no contest” for (x) a felony under the laws of the United States
or any state thereof or (y) a crime involving moral turpitude for which the
potential penalty includes imprisonment of at least one year, (D) Executive’s
willful malfeasance or willful misconduct in connection with Executive’s duties
or any act or omission which is materially injurious to the financial condition
or business reputation of the Company or its affiliates, (E) Executive
purposefully or knowingly makes (or has been found to have made) a false
certification to the Company pertaining to its financial statements, (F) by
reason of any court or administrative order, arbitration award or other ruling,
Executive’s ability to fully perform his duties as President and Chief Executive
Officer or as a member of the Board is materially impaired or (G) Executive’s
breach of the provisions of Sections 8 or 9 of this Agreement (excluding a
breach of Section 9(a) by a statement made by Executive in good faith in
Executive’s employment capacity).  In the event that the Company asserts that
grounds exist for Termination for Cause, unless such grounds are egregious and
have caused the Company plain material harm, the Company shall so notify
Executive and within no less than 5 days, nor more than 15 days, afford
Executive a hearing before the Board or, if the Company is publicly traded, a
committee consisting of the independent directors of the Board, at the Board’s
option, regarding any disputed facts.  The Board or the committee of the Board,
as the case may be, shall make a determination regarding the existence of Cause
upon completion of any such hearing; provided, however, that any determination
that Cause exists shall require an affirmative resolution of the Board of
Directors of the Company or the designated committee of the Board acted upon in
accordance with applicable Company By-laws and, if the Company is publicly
traded, concurred in by at least a majority of the independent directors (if
any) of the Board.  Notwithstanding the foregoing, the Company shall be entitled
to immediately and unilaterally restrict or suspend Executive’s duties pending
determination of the existence of Cause.

 

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns other than as a result of a Constructive Termination,
Executive shall be entitled to receive:

 

(A)          the Base Salary through the date of termination;

 

(B)           any Annual Bonus earned, but unpaid, as of the date of termination
for the immediately preceding fiscal year, paid in accordance with Section 4
(except to the extent payment is otherwise deferred pursuant to any applicable
deferred compensation arrangement with the Company);

 

(C)           reimbursement, within 60 days following submission by Executive to
the Company of appropriate supporting documentation) for any unreimbursed
business expenses properly incurred by Executive in accordance with Company

 

3

--------------------------------------------------------------------------------


 

policy prior to the date of Executive’s termination; provided claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company within 90 days following the date of Executive’s
termination of employment; and

 

(D)          such Employee Benefits, if any, as to which Executive may be
entitled under the employee benefit plans of the Company (the amounts described
in clauses (A) through (D) hereof being referred to as the “Accrued Rights”).

 

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive other than as a result of a Constructive Termination,
except as set forth in this Section 7(a)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

(b) Disability or Death.

 

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of
nine (9) consecutive months or for an aggregate of twelve (12) months in any
eighteen (18) consecutive month period to perform Executive’s duties (such
incapacity is hereinafter referred to as “Disability”).  Any question as to the
existence of the Disability of Executive as to which Executive and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive and the Company.  If Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing.  The determination of Disability made in writing to
the Company and Executive shall be final and conclusive for all purposes of the
Agreement and any other agreement between any Company and Executive that
incorporates the definition of “Disability”.

 

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

 

(A)          the Accrued Rights;

 

(B)           a pro rata portion of any Annual Bonus, if any, that Executive
would have been entitled to receive pursuant to Section 4 hereof in such year
based upon the percentage of the fiscal year that shall have elapsed through the
date of Executive’s termination of employment, payable when such Annual Bonus
would have otherwise been payable to Executive pursuant to Section 4 had
Executive’s employment not terminated; and

 

(C)           vesting of any equity-based awards then held by Executive with
respect to the Company or its affiliates as, and to the extent, described in the
definitive documentation related to such awards.

 

4

--------------------------------------------------------------------------------


 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

(c) By the Company Without Cause or Resignation by Executive as a Result of
Constructive Termination.

 

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s as a result of a Constructive
Termination.

 

(ii) For purposes of this Agreement, a “Constructive Termination” shall be
deemed to have occurred upon (A) any material failure of the Company or its
affiliates to fulfill its obligations under this Agreement (including without
limitation a reduction to the Base Salary, as increased from time to time) or
any agreement pursuant to which Executive holds or is granted equity in the
Company or its affiliates, (B) the failure to nominate Executive for election to
the Board, (C) a failure of Executive to be elected or re-elected to membership
on the Board resulting from the failure of the Company’s majority stockholder
(so long as such a majority stockholder exists) to vote shares (other than with
respect to shares acquired in a public offering) entitled to vote for the
election of directors of the Company held by them in favor of election of
Executive as a member of the Board, (D) the failure of any successor to the
business operations of the Company to assume the obligations of the Company
under this Agreement, (E) the primary business office for Executive being
relocated to any location which is more than 30 miles from the city limits of
Parsippany, New Jersey, New York, New York or Chicago, Illinois, (G) the
Company’s election not to renew the initial Employment Term or any subsequent
extension thereof (except as a result of Executive’s reaching retirement age, as
determined by Company policy) or (F) a material and sustained diminution to
Executive’s duties and responsibilities; provided that any of the events
described in clauses (A) through (F) of this Section 7(c)(ii) shall constitute a
Constructive Termination only if the Company fails to cure such event within 30
days after receipt from Executive of written notice of the event which
constitutes a Constructive Termination; provided, further, that a “Constructive
Termination” shall cease to exist for an event on the 60th day following the
later of its occurrence or Executive’s knowledge thereof, unless Executive has
given the Company written notice thereof prior to such date.

 

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns as a
result of a Constructive Termination, Executive shall be entitled to receive:

 

(A)          the Accrued Rights;

 

(B)           a pro rata portion of any Annual Bonus, if any, that Executive
would have been entitled to receive pursuant to Section 4 hereof in such year
based upon the percentage of the fiscal year that shall have elapsed through the
date of Executive’s termination of employment, payable when such Annual Bonus

 

5

--------------------------------------------------------------------------------


 

would have otherwise been payable to Executive pursuant to Section 4 had
Executive’s employment not terminated;

 

(C)           subject to Executive’s execution, delivery and non-revocation of a
separation agreement and general release substantially in the form attached
hereto as Exhibit A (“the General Release”) within forty-five (45) days
following termination of employment, and further subject to Executive’s
continued compliance with the provisions of Sections 8 and 9, (x) an amount
equal to 299% multiplied by the sum of (i) Executive’s Base Salary and
(ii) Executive’s Target Bonus, payable within 60 days of the applicable
termination date and (y) the executive benefits provided for in the General
Release for a period equal to thirty-six months (or a lump sum equivalent of
such benefits); provided that the aggregate amount described in this clause
(C) shall be reduced by the present value of any other cash severance benefits
payable to Executive under any other severance plans, programs or arrangements
of the Company or its affiliates (which, for the avoidance of doubt, shall
exclude any cash payments related to equity in the Company or its affiliates);
and

 

(D)          vesting of any equity-based awards then held by Executive with
respect to the Company or its affiliates as, and to the extent, described in the
definitive documentation related to such awards.

 

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation as a result of a Constructive Termination, except as set forth in
this Section 7(c)(iii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

 

(d) Expiration of Employment Term.

 

(i) Election Not to Extend the Employment Term.  In the event either party
elects not to extend the Employment Term pursuant to Section 1, unless
Executive’s employment is earlier terminated pursuant to paragraphs (a), (b) or
(c) of this Section 7 and except as set forth in paragraph (c)(ii) of this
Section 7, Executive’s termination of employment hereunder (whether or not
Executive continues as an employee of the Company thereafter) shall be deemed to
occur on the close of business on the day immediately preceding the next
scheduled Extension Date and Executive shall be entitled to receive the Accrued
Rights.  Following such termination of Executive’s employment hereunder as a
result of either party’s election not to extend the Employment Term, except as
set forth in this Section 7(d)(i), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

 

(ii) Continued Employment Beyond the Expiration of the Employment Term.  Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided

 

6

--------------------------------------------------------------------------------


 

that the provisions of Sections 8, 9 and 10 of this Agreement shall survive any
termination of this Agreement or Executive’s termination of employment
hereunder.

 

(e) Notice of Termination.  Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 12 (i) hereof.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

 

(f) Board/Committee Resignation.  Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
affiliates.

 

8.             Non-Competition.

 

(a) From the date hereof while employed by the Company and for a two-year period
following the date Executive ceases to be employed by the Company (the
“Restricted Period”), irrespective of the cause, manner or time of any
termination, Executive shall not use his status with the Company or any of its
affiliates to obtain loans, goods or services from another organization on terms
that would not be available to him in the absence of his relationship to the
Company or any of its affiliates.

 

(b) During the Restricted Period, Executive shall not make any statements or
perform any acts intended to or which may have the effect of advancing the
interest of any Competitors of the Company or any of its affiliates or in any
way injuring the interests of the Company or any of its affiliates and the
Company and its affiliates shall not make or authorize any person to make any
statement that would in any way injure the personal or business reputation or
interests of Executive; provided however, that, subject to Section 9, nothing
herein shall preclude the Company and its affiliates or Executive from giving
truthful testimony under oath in response to a subpoena or other lawful process
or truthful answers in response to questions from a government investigation;
provided, further, however, that nothing herein shall prohibit the Company and
its affiliates from disclosing the fact of any termination of Executive’s
employment or the circumstances for such a termination.  For purposes of this
Section 8(b), the term “Competitor” means any enterprise or business that is
engaged in, or has plans to engage in, at any time during the Restricted Period,
any activity that competes with the businesses conducted during or at the
termination of Executive’s employment, or then proposed to be conducted, by the
Company and its affiliates in a manner that is or would be material in relation
to the businesses of the Company or the prospects for the businesses of the
Company (in each case, within 100 miles of any geographical area where the
Company or its affiliates manufactures, produces, sells, leases, rents, licenses
or otherwise provides its products or services).  During the Restricted Period,
Executive, without prior express written approval by the Board, shall not
(A) engage in, or directly or indirectly (whether for compensation or otherwise)

 

7

--------------------------------------------------------------------------------


 

manage, operate, or control, or join or participate in the management, operation
or control of a Competitor, in any capacity (whether as an employee, officer,
director, partner, consultant, agent, advisor, or otherwise) or (B) develop,
expand or promote, or assist in the development, expansion or promotion of, any
division of an enterprise or the business intended to become a Competitor at any
time after the end of the Restricted Period or (C) own or hold a Proprietary
Interest in, or directly furnish any capital to, any Competitor of the Company. 
Executive acknowledges that the Company’s and its affiliates businesses are
conducted nationally and internationally and agrees that the provisions in the
foregoing sentence shall operate throughout the United States and the world
(subject to the definition of “Competitor”).

 

(c) During the Restricted Period, Executive, without express prior written
approval from the Board, shall not solicit any members or the then current
clients of the Company or any of its affiliates for any existing business of the
Company or any of its affiliates or discuss with any employee of the Company or
any of its affiliates information or operations of any business intended to
compete with the Company or any of its affiliates.

 

(d) During the Restricted Period, Executive shall not interfere with the
employees or affairs of the Company or any of its affiliates or solicit or
induce any person who is an employee of the Company or any of its affiliates to
terminate any relationship such person may have with the Company or any of its
affiliates, nor shall Executive during such period directly or indirectly
engage, employ or compensate, or cause or permit any person with which Executive
may be affiliated, to engage, employ or compensate, any employee of the Company
or any of its affiliates.

 

(e) For the purposes of this Agreement, “Proprietary Interest” means any legal,
equitable or other ownership, whether through stock holding or otherwise, of an
interest in a business, firm or entity; provided, that ownership of less than 5%
of any class of equity interest in a publicly held company shall not be deemed a
Proprietary Interest.

 

(f) The period of time during which the provisions of this Section 8 shall be in
effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

 

(g) Executive agrees that the restrictions contained in this Section 8 are an
essential element of the compensation Executive is granted hereunder and but for
Executive’s agreement to comply with such restrictions, the Company would not
have entered into this Agreement.

 

(h) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially

 

8

--------------------------------------------------------------------------------


 

determine or indicate to be enforceable.  Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

9.             Confidentiality; Intellectual Property.

 

(a) Confidentiality.

 

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

 

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate, at the Company’s cost, with any attempts by the Company
to obtain a protective order or similar treatment.

 

(iii) Except as required by law, Executive will not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement (unless this Agreement shall be publicly available
as a result of a regulatory filing made by the Company or its affiliates);
provided that Executive may disclose to any prospective future employer the
provisions of Sections 8 and 9 of this Agreement provided they agree to maintain
the confidentiality of such terms.

 

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately destroy, delete, or

 

9

--------------------------------------------------------------------------------


 

return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in Executive’s possession or control (including any of
the foregoing stored or located in Executive’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential Information
or otherwise relate to the business of the Company, its affiliates and
subsidiaries, except that Executive may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information; and (z) notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which Executive
is or becomes aware.

 

(b) Intellectual Property.

 

(i) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

 

(ii) If Executive creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

 

(iii) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works.  The records will be available to and
remain the sole property and intellectual property of the Company at all times.

 

(iv) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works.  If the Company is unable for any other reason to
secure Executive’s signature on any document for this purpose, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and

 

10

--------------------------------------------------------------------------------

 

agents as Executive’s agent and attorney in fact, to act for and in Executive’s
behalf and stead to execute any documents and to do all other lawfully permitted
acts in connection with the foregoing.

 

(v) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party.  Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant.  Executive shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest. 
Executive acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Executive remains at all times bound by
their most current version.

 

(vi) The provisions of Section 8 and 9 shall survive the termination of
Executive’s employment for any reason.

 

10.           Specific Performance.  Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 8 or 9 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach.  In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

 

11.           Excess Parachute Excise Tax Payments.

 

(a) If it is determined (as hereafter provided) that any payment or distribution
by the Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) by reason of being “contingent on a
change in ownership or control” of the Company, within the meaning of
Section 280G of the Code (or any successor provision thereto) or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such excise tax (such tax or taxes, together with any such interest and
penalties, are hereafter collectively referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional payment or payments (a
“Gross-Up Payment”) in an amount such that, after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any

 

11

--------------------------------------------------------------------------------


 

Excise Tax, imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments;
provided, however, if Executive’s Payment is, when calculated on a net-after-tax
basis, less than $50,000 in excess of the amount of the Payment which could be
paid to Executive under Section 280G of the Code without causing the imposition
of the Excise Tax, then the Payment shall be limited to the largest amount
payable (as described above) without resulting in the imposition of any Excise
Tax (such amount, the “Capped Amount”).

 

(b) Subject to the provisions of Section 11(a) hereof, all determinations
required to be made under this Section 11, including whether an Excise Tax is
payable by Executive and the amount of such Excise Tax and whether a Gross-Up
Payment is required and the amount of such Gross-Up Payment, shall be made by
the nationally recognized firm of certified public accountants (the “Accounting
Firm”) used by the Company prior to the Change in Control (or, if such
Accounting Firm declines to serve, the Accounting Firm shall be a nationally
recognized firm of certified public accountants selected by Executive).  The
Accounting Firm shall be directed by the Company or Executive to submit its
preliminary determination and detailed supporting calculations to both the
Company and Executive within 15 calendar days after the Termination Date, if
applicable, and any other such time or times as may be requested by the Company
or Executive.  If the Accounting Firm determines that any Excise Tax is payable
by Executive and that the criteria for reducing the Payment to the Capped Amount
(as described in Section 11(a) above) is met, then the Company shall reduce the
Payment by the amount which, based on the Accounting Firm’s determination and
calculations, would provide Executive with the Capped Amount, and pay to
Executive such reduced Payment.  If the Accounting Firm determines that an
Excise Tax is payable, without reduction pursuant to Section 11(a), above, the
Company shall pay the required Gross-Up Payment to, or for the benefit of,
Executive within five business days after receipt of such determination and
calculations.  If the Accounting Firm determines that no Excise Tax is payable
by Executive, it shall, at the same time as it makes such determination, furnish
Executive with an opinion that he has substantial authority not to report any
Excise Tax on his/her federal, state, local income or other tax return.  Any
determination by the Accounting Firm as to the amount of the Gross-Up Payment
shall be binding upon the Company and Executive absent a contrary determination
by the Internal Revenue Services or a court of competent jurisdiction; provided,
however, that no such determination shall eliminate or reduce the Company’s
obligation to provide any Gross-Up Payment that shall be due as a result of such
contrary determination.  As a result of the uncertainty in the application of
Section 4999 of the Code (or any successor provision thereto) and the
possibility of similar uncertainty regarding state or local tax law at the time
of any determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (an “Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts or fails to pursue its
remedies pursuant to Section 11(a) hereof and Executive thereafter is required
to make a payment of any Excise Tax, Executive shall direct the Accounting Firm
to determine the amount of the Underpayment that has occurred and to submit its
determination and detailed supporting calculations to both the Company and
Executive as promptly as possible.  Any such Underpayment shall be promptly

 

12

--------------------------------------------------------------------------------


 

paid by the Company to, or for the benefit of, Executive within five business
days after receipt of such determination and calculations.

 

(c) The Company and Executive shall each provide the Accounting Firm access to
and copies of any books, records and documents in the possession of the Company
or Executive, as the case may be, reasonably requested by the Accounting Firm,
and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determination contemplated by
Section 11(a) hereof.

 

(d) The federal, state and local income or other tax returns filed by Executive
(or any filing made by a consolidated tax group which includes the Company)
shall be prepared and filed on a consistent basis with the determination of the
Accounting Firm with respect to the Excise Tax payable by Executive.  Executive
shall make proper payment of the amount of any Excise Tax, and at the request of
the Company, provide to the Company true and correct copies (with any
amendments) of his/her federal income tax return as filed with the Internal
Revenue Service and corresponding state and local tax returns, if relevant, as
filed with the applicable taxing authority, and such other documents reasonably
requested by the Company, evidencing such payment.  If prior to the filing of
Executive’s federal income tax return, or corresponding state or local tax
return, if relevant, the Accounting Firm determines that the amount of the
Gross-Up Payment should be reduced, Executive shall within five business days
pay to the Company the amount of such reduction.

 

(e) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Sections 11(b) and
(d) hereof shall be borne by the Company.  If such fees and expenses are
initially advanced by Executive, the Company shall reimburse Executive the full
amount of such fees and expenses within five business days after receipt from
Executive of a statement therefor and reasonable evidence of his/her payment
thereof.

 

(f) In the event that the Internal Revenue Service claims that any payment or
benefit received under this Agreement constitutes an “excess parachute payment,”
within the meaning of Section 280G(b)(1) of the Code, Executive shall notify the
Company in writing of such claim.  Such notification shall be given as soon as
practicable but no later than 10 business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid.  Executive shall not
pay such claim prior to the expiration of the 30 day period following the date
on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall (i) give the
Company any information reasonably requested by the Company relating to such
claim; (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably satisfactory to
Executive; (iii) cooperate with the Company in good faith in order to
effectively contest such claim; and (iv) permit the Company to participate in
any proceedings

 

13

--------------------------------------------------------------------------------


 

relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including, but not limited to, additional
interest and penalties and related legal, consulting or other similar fees)
incurred in connection with such contest and shall indemnify and hold Executive
harmless, on an after-tax basis, for and against any Excise Tax or other tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses.

 

(g) The Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
if the Company directs Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or other tax (including interest and
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided,
further, that if Executive is required to extend the statute of limitations to
enable the Company to contest such claim, Executive may limit this extension
solely to such contested amount.  The Company’s control of the contest shall be
limited to issues with respect to which a corporate deduction would be
disallowed pursuant to Section 280G of the Code and Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.  In addition, no position may be
taken nor any final resolution be agreed to by the Company without Executive’s
consent if such position or resolution could reasonably be expected to adversely
affect Executive (including any other tax position of Executive unrelated to
matters covered hereby).

 

(h) If, after the receipt by Executive of an amount advanced by the Company in
connection with the contest of the Excise Tax claim, Executive becomes entitled
to receive any refund with respect to such claim, Executive shall promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto); provided, however, if the
amount of that refund exceeds the amount advanced by the Company or it is
otherwise determined for any reason that additional amounts could be paid to the
Named Executive without incurring any Excise Tax, any such amount will be
promptly paid by the Company to the named Executive.  If, after the receipt by
Executive of an amount advanced by the Company in connection with an Excise Tax
claim, a determination is made that Executive shall not be entitled to any
refund with respect to such claim and the Company does not notify Executive in
writing of its intent to contest the denial of such refund prior to the
expiration of 30 days after such determination, such advance shall be forgiven
and shall not be required to be repaid and shall be deemed to be in
consideration for services rendered after the date of the Termination.

 

14

--------------------------------------------------------------------------------


 

12.           Miscellaneous.

 

(a) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

 

(b) Entire Agreement/Amendments.  Except as expressly set forth in this
Agreement or in any definitive documentation regarding Executive’s equity
granted or purchased pursuant to the TDS Investor (Cayman) L.P. 2006 Interest
Plan, as amended and/or restated from time to time (“the Equity Plan”), this
Agreement contains the entire understanding of the parties with respect to the
employment of Executive by the Company.  There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein other than those expressly set forth herein.  This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

 

(c) No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

(d) Severability.  In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

(e) Assignment.  This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive.  Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect.  This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company.  Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

 

(f) Set Off; No Mitigation.  The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates.  Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment, taking into account the provisions of Section 9 of this Agreement.

 

(g) Compliance with IRC Section 409A.  Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary

 

15

--------------------------------------------------------------------------------


 

in order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax.  The Company shall consult with Executive in good
faith regarding the implementation of the provisions of this Section 12(g);
provided that neither the Company nor any of its employees or representatives
shall have any liability to Executive with respect to thereto.

 

(h) Successors; Binding Agreement.  This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

(i) Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

If to the Company, addressed to:

 

Travelport Limited
405 Lexington Avenue, 57th Floor
New York, NY  10074
Attention:  Eric Bock, General Counsel
Fax:  (212) 915-9169

 

If to Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in the Partnership’s records.

 

(j) Executive Representation.  Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

 

16

--------------------------------------------------------------------------------


 

(k) Prior Agreements.  Upon the commencement of the Employment Term, this
Agreement supersedes all prior agreements and understandings (including verbal
agreements) between Executive and the Company and/or its affiliates regarding
the terms and conditions of Executive’s employment with the Company and/or its
affiliates including, without limitation, the Employment Agreement between the
Company  and Executive dated September 26, 2006 (collectively, the “Prior
Agreements”); provided, however that this Agreement does not supersede any prior
written agreements with Executive regarding his housing allowance and related
benefits.  The Prior Agreements are hereby terminated upon the commencement of
the Employment Term covered by this Agreement.

 

(l) Cooperation.  Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder.  The Company will reimburse Executive for any and all reasonable
expenses reasonably incurred in connection with Executive’s compliance with this
Section 12(l).   This provision shall survive any termination of this Agreement.

 

(m) Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

(n) Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

(o) Arbitration.  Except as otherwise provided in Section 10 of this Agreement,
any controversy, dispute, or claim arising out of, in connection with, or in
relation to, the interpretation, performance or breach of this Agreement,
including, without limitation, the validity, scope, and enforceability of this
section, may at the election of any party, be solely and finally settled by
arbitration conducted in New York, New York, by and in accordance with the then
existing rules for commercial arbitration of the American Arbitration
Association, or any successor organization and with the Expedited Procedures
thereof (collectively, the “Rules”).  Each of the parties hereto agrees that
such arbitration shall be conducted by a single arbitrator selected in
accordance with the Rules; provided that such arbitrator shall be experienced in
deciding cases concerning the matter which is the subject of the dispute.  Any
of the parties may demand arbitration by written notice to the other and to the
Arbitrator set forth in this Section 10(o) (“Demand for Arbitration”).  Each of
the parties agrees that if possible, the award shall be made in writing no more
than 30 days following the end of the proceeding.  Any award rendered by the
arbitrator(s) shall be final and binding and judgment may be entered on it in
any court of competent jurisdiction.  Each of the parties hereto agrees to treat
as confidential the results of any arbitration (including, without limitation,
any findings of fact and/or law made by the arbitrator) and not to disclose such
results to any unauthorized person.  The parties intend that this agreement to
arbitrate be valid, enforceable and irrevocable.  In the event of any
arbitration with regard to this Agreement, each party shall pay its own legal
fees and expenses, provided, however, that the parties agree to share the cost
of the Arbitrator’s fees.

 

17

--------------------------------------------------------------------------------


 

(p) Public Corporation.  Executive represents that, as of the date of the filing
of the particular financial statement or other public filing referred to below,
he had no knowledge of any accounting irregularity with respect to, or any
material misstatement or omission contained in, any financial statement or other
public filing made by any publicly-traded corporation on whose board of
directors Executive served as of such date (each such corporation being referred
to as a “Public Corporation”).

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

 

TRAVELPORT LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Jo-Anne Kruse

 

 

Name:  Jo-Anne Kruse

 

 

Title:    Executive Vice President, Human Resources

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Jeff Clarke

 

 

Jeff Clarke

 

19

--------------------------------------------------------------------------------

 

Exhibit A – Form of General Release

 

--------------------------------------------------------------------------------


 

AGREEMENT AND GENERAL RELEASE

 

Travelport Limited (“Travelport”) and Travelport Operations, Inc. (collectively,
the “Company”) and [NAME OF EXECUTIVE] (hereinafter collectively with his heirs,
executors, administrators, successors and assigns, “EXECUTIVE”), mutually desire
to enter into this Agreement and General Release (“Agreement” or “Agreement and
General Release”) and agree that:

 

The terms of this Agreement are the products of mutual negotiation and
compromise between EXECUTIVE and the Company; and

 

The meaning, effect and terms of this Agreement have been fully explained to
EXECUTIVE; and

 

EXECUTIVE is hereby advised, in writing, by the Company that he should consult
with an attorney prior to executing this Agreement; and

 

EXECUTIVE is being afforded twenty-one (21) days from the date of this Agreement
to consider the meaning and effect of this Agreement; and

 

EXECUTIVE understands that he may revoke the general release contained in
paragraph 4 of this Agreement (“the General Release”) for a period of seven
(7) calendar days following the day he executes this Agreement and the General
Release shall not become effective or enforceable until the revocation period
has expired, and no revocation has occurred.  Any revocation within this period
must be submitted, in writing, to [NAME OF CONTACT] in the Company’s [NAME]
Department and state, “I hereby revoke my acceptance of the General Release.” 
Said revocation must be personally delivered to [NAME OF CONTACT] in the
Company’s [NAME] Department, or mailed to [NAME OF CONTACT] in the Company’s
[NAME] Department and postmarked within seven (7) calendar days of execution of
this Agreement.  In the event of a revocation of the General Release, the
remainder of this Agreement shall remain in full force and effect; and

 

EXECUTIVE has carefully considered other alternatives to executing this
Agreement and General Release.

 

THEREFORE, EXECUTIVE and the Company, for the full and sufficient consideration
set forth below, agree as follows:

 

--------------------------------------------------------------------------------


 

1.             EXECUTIVE’s employment shall be terminated effective on the Last
Day of Employment.  Following his Last Day of Employment, other than as set
forth below or in the attached Personal Statement of Termination Benefits,
EXECUTIVE shall not be eligible for any other payments from the Company.

 

2.             In full satisfaction of the Company’s obligations under
Section 7(c)(iii) of the Employment Agreement, the Company agrees to provide
EXECUTIVE with the benefits set forth in the attached Personal Statement of
Termination Benefits under the captions “Accrued Rights”, “Pro Rata Portion of
[YEAR] BONUS”, “Severance Pay” and “Severance Benefits”.  The Severance Pay and
Severance Benefits are subject to EXECUTIVE’s continued compliance with the
provisions of Section 8 and 9 of the Employment Agreement.   EXECUTIVE
understands and agrees that he would not receive the Severance Pay and Severance
Benefits, except for his execution of this Agreement and the fulfillment of the
promises contained herein, and that such consideration is greater than any
amount to which he would otherwise be entitled as an employee of the Company.

 

3.             The Company will also provide EXECUTIVE with a neutral reference
to any entity other than the Released Parties.  Upon inquiry to the Human
Resources department, prospective employers (other than the Released Parties)
will be advised only as to the dates of EXECUTIVE’s employment and his most
recent job title.  Last salary will be provided if EXECUTIVE has provided a
written release for the same.

 

4.             Except as otherwise expressly provided by this Agreement or the
right to enforce the terms of this Agreement, EXECUTIVE, of his own free will
knowingly and voluntarily releases and forever discharges the Company, their
current and former parents, and their shareholders, affiliates (including
without limitation Orbitz Worldwide, Inc. and its subsidiaries), subsidiaries,
divisions, predecessors, successors and assigns and the employees, officers,
directors, advisors and agents thereof (collectively referred to throughout this
Agreement as the “Released Parties”, or a “Released Party”) from any and all
actions or causes of action, suits, claims, charges, complaints, promises
demands and contracts (whether oral or written, express or implied from any
source), or any nature whatsoever, known or unknown, suspected or unsuspected,
which against the Released Parties EXECUTIVE or EXECUTIVE’s heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can shall
or may have by reason of any matter, cause or thing whatsoever arising any time
prior to the time EXECUTIVE executes this Agreement, including, but not limited
to:

 

a.               any and all matters arising out of EXECUTIVE’s employment by
the Company or any of the Released Parties and the termination of that

 

2

--------------------------------------------------------------------------------


 

employment, and that includes but is not limited to any claims for salary,
allegedly unpaid wages, bonuses, commissions, retention pay, severance pay,
vacation pay, or any alleged violation of the National Labor Relations Act, any
claims for discrimination of any kind under the Age Discrimination in Employment
Act of 1967 as amended by the Older Workers Benefit Protection Act, Title VII of
the Civil Rights Act of 1964, Sections 1981 through 1988 of Title 42 of the
United States Code, any claims under the Employee Retirement Income Security Act
of 1974 (except for benefits that are or become vested on or prior to the Last
Day of Employment, which are not affected by this Agreement, including without
limitation any benefits under the 401(k) Plan and the Deferred Compensation
Plan, as each of such terms is defined in the attached Personal Statement of
Termination Benefits, which the Company acknowledges are fully vested and which
shall be paid in accordance with their respective terms and EXECUTIVE’s
applicable payment elections), the Americans With Disabilities Act of 1990, the
Fair Labor Standards Act (to the extent such claims can be released), the
Occupational Safety and Health Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Federal Family and Medical Leave Act (to the
extent such claims can be released); and

 

b.              [APPLICABLE STATE(S) PROVISIONS]

 

c.               any other federal, state or local civil or human rights law, or
any other alleged violation of any local, state or federal law, regulation or
ordinance, and/or public policy, implied or expressed contract, fraud,
negligence, estoppel, defamation, infliction of emotional distress or other tort
or common-law claim having any bearing whatsoever on the terms and conditions
and/or termination of his employment with the Company including, but not limited
to, any statutes or claims providing for the award of costs, fees, or other
expenses, including reasonable attorneys’ fees, incurred in these matters.

 

Notwithstanding the foregoing release of claims in this paragraph of this
Agreement:

 

·                  Nothing in the release of claims in this paragraph shall
impact EXECUTIVE’s equity granted or purchased pursuant to the TDS Investor
(Cayman) L.P. 2006 Interest Plan, as amended and/or restated from time to time.

 

·                  EXECUTIVE has a right to indemnification and advancement from
and by the Company, to the extent in existence as of the date hereof pursuant to
the Company’s by-

 

3

--------------------------------------------------------------------------------


 

laws, and such right to indemnification and advancement shall survive the
termination of his employment in accordance with such by-laws and applicable
law.

 

·                  The Company represents that it had Directors & Officers
(“D&O”) insurance coverage, including “tail coverage”, during EXECUTIVE’s
employment with the Company, and while he served as an officer for TDS Investor
(Cayman) L.P and its subsidiaries, EXECUTIVE was covered under such D&O coverage
for the period he served as an officer.  EXECUTIVE shall continue to be entitled
to the benefits of such coverage with respect to his services performed through
the Last Day of Employment, subject to the applicable terms of the applicable
policies.

 

5.             EXECUTIVE also acknowledges that he does not have any current
charge, claim or lawsuit against one or more of the Released Parties pending
before any local, state or federal agency or court regarding his employment and
his separation from employment. EXECUTIVE understands that nothing in this
Agreement prevents him from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or any other federal, state or local
agency charged with the enforcement of any employment or labor laws, although by
signing this Agreement EXECUTIVE is giving up any right to monetary recovery
that is based on any of the claims he has released.  EXECUTIVE also understands
that if he files such a charge or complaint, he has, as part of this Agreement,
waived the right to receive any remuneration beyond what EXECUTIVE has received
in this Agreement.

 

6.             EXECUTIVE shall not seek or be entitled to any personal recovery,
in any action or proceeding that may be commenced on EXECUTIVE’s behalf in any
way arising out of or relating to the matters released under this Agreement.

 

7.             EXECUTIVE represents that he has not and agrees that he will not
in any way disparage the Company or any Released Party, their current and former
officers, directors and employees, or make or solicit any comments, statements,
or the like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities.  Following the full execution of and the effective date of
this Agreement, the Company will direct the then-current members of the
Travelport Senior Leadership Team (“the SLT”) not to disparage EXECUTIVE;
provided, however, that the Company’s obligation under this paragraph shall not
be ongoing and will be fulfilled once the Company directs the SLT not to
disparage EXECUTIVE.

 


8.             EXECUTIVE UNDERSTANDS THAT IF THIS AGREEMENT WERE NOT SIGNED, HE
WOULD HAVE THE RIGHT TO VOLUNTARILY ASSIST OTHER INDIVIDUALS OR ENTITIES IN
BRINGING CLAIMS AGAINST RELEASED PARTIES.  EXECUTIVE HEREBY WAIVES THAT RIGHT
AND AGREES THAT HE WILL NOT PROVIDE ANY SUCH

 

4

--------------------------------------------------------------------------------


 


ASSISTANCE OTHER THAN ASSISTANCE IN AN INVESTIGATION OR PROCEEDING CONDUCTED BY
THE UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR OTHER FEDERAL,
STATE OR LOCAL AGENCY, OR PURSUANT TO A VALID SUBPOENA OR COURT ORDER. 
EXECUTIVE AGREES THAT IF SUCH A REQUEST FOR ASSISTANCE IF BY ANY AGENCY OF THE
FEDERAL, STATE OR LOCAL GOVERNMENT, OR PURSUANT TO A VALID SUBPOENA OR COURT
ORDER, HE SHALL ADVISE THE COMPANY IN WRITING OF SUCH A REQUEST NO LATER THAN
THREE (3) DAYS AFTER RECEIPT OF SUCH REQUEST.


 

9.             EXECUTIVE acknowledges and confirms that he has returned all
Company property to the Company, including his identification card, and computer
hardware and software, all paper or computer based files, business documents,
and/or other records as well as all copies thereof, credit cards, keys and any
other Company supplies or equipment in his possession.   Finally, any amounts
owed to the Company have been paid.

 

10.           This Agreement is made in the State of [NAME OF STATE] and shall
be interpreted under the laws of said State.  Its language shall be construed as
a whole, according to its fair meaning, and not strictly for or against either
party.  Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, including the General Release (as defined herein), such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect.  However, if as a result of any action
initiated by EXECUTIVE, any portion of the General Release (as defined herein)
were ruled to be unenforceable for any reason, EXECUTIVE shall return
consideration equal to the Severance Pay and Severance Benefits  provided to
EXECUTIVE under this Agreement.

 

11.           EXECUTIVE agrees that neither this Agreement nor the furnishing of
the consideration for this Agreement shall be deemed or construed at any time
for any purpose as an admission by the Company of any liability or unlawful
conduct of any kind, all of which the Company denies.

 

12.           This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.

 

13.           This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior agreements or understandings between the
parties other than the Employment Agreement and the Management Equity Award
Agreements (including without limitation the post-employment restrictive
covenants contained in the Employment Agreement and the Management Equity Award
Agreements), which agreements shall continue to apply in

 

5

--------------------------------------------------------------------------------


 

accordance with their respective terms, except to the extent otherwise
specifically provided herein.

 

14.           EXECUTIVE agrees to cooperate with and, consistent with his other
employment obligations, to make himself reasonably available to Travelport
Limited and its General Counsel, the Company may reasonably request, to assist
it in any matter regarding Travelport or its affiliates, subsidiaries, and
predecessors, including giving truthful testimony in any potential or filed
litigation, arbitration, mediation  or similar proceeding litigation involving
Travelport and its affiliates, subsidiaries, and their predecessors, over which
EXECUTIVE has knowledge or information.  The Company will reimburse EXECUTIVE
for any and all reasonable expenses reasonably incurred in connection with
EXECUTIVE’s compliance with this paragraph.

 

15.          In consideration for the Severance Pay and Severance Benefits being
provided to EXECUTIVE pursuant to this Agreement, EXECUTIVE warrants and affirms
to Travelport that he has at all times conducted herself as a fiduciary of, and
with sole regard to that which is in best interests of, Travelport and its
affiliates and their predecessors.  He affirms that in conducting business for
Travelport and its affiliates and their predecessors, he has done so free from
the influence of any conflicting personal or professional interests, without
favor for or regard of personal considerations, and that he has not in any
material respect violated the Travelport Code of Business Conduct & Ethics
(“Travelport Code”).  Toward that end, EXECUTIVE understands that this
affirmation is a material provision of this Agreement, and, should the Company
determine that EXECUTIVE has engaged in business practices inconsistent with the
affirmation set forth herein then EXECUTIVE agrees that he shall have committed
a material breach of this Agreement, and the Severance Pay and Severance
Benefits provided to EXECUTIVE under this Agreement shall not have been earned. 
In that case, EXECUTIVE shall be liable for the return of consideration equal to
such payments and benefits.

 

THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE
AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL RELEASE. 
EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS HE  HAD OR MIGHT HAVE AGAINST THE COMPANY; AND HE ACKNOWLEDGES THAT HE IS
NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS
DOCUMENT.  HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE.  IF

 

6

--------------------------------------------------------------------------------


 

THIS DOCUMENT IS RETURNED EARLIER THAN 21 DAYS FROM THE LAST DATE OF EMPLOYMENT,
THEN EXECUTIVE ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY
AND KNOWINGLY WAIVED THE 21 DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A
SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY THROUGH
FRAUD,MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE
EXPIRATION OF THE 21 DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO SIGN
RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.

 

7

--------------------------------------------------------------------------------

 

THEREFORE, the parties to this Agreement and General Release now voluntarily and
knowingly execute this Agreement.

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

Signed and sworn before me this    day of                   ,

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

TRAVELPORT LIMITED

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signed and sworn to before me this      day of                ,           

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

TRAVELPORT OPERATIONS, INC.

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signed and sworn to before me this     day of                    ,       

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

8

--------------------------------------------------------------------------------


 

PERSONAL STATEMENT OF TERMINATION BENEFITS

Date: MONTH DAY, YEAR

 

EXECUTIVE NAME:

NAME

 

(“you” or “EXECUTIVE”)

 

 

LAST DAY OF EMPLOYMENT:

MONTH DAY, YEAR

 

ACCRUED RIGHTS:

 

As set forth as Section 7(c)(iii)(A) and Section 7(a)(iii)(A)-(D) of the
Employment Agreement, you will receive the following basic benefits following
the termination of your employment:

 

·                  Base Salary through your Last Day of Employment;

 

·                  Any Annual Bonus earned, but unpaid, as of the date of
termination for the immediately preceding fiscal year, paid in accordance with
Section 4 of the Employment Agreement (except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement with the
Company);

 

·                  Reimbursement of unreimbursed business expenses pursuant to
Travelport policy; and

 

·                  Employee Benefits pursuant to employee benefit plans of the
Company through the Last Day of Employment.

 

PRO RATA PORTION OF [YEAR/PORTION OF YEAR] BONUS:

 

Pursuant to Section 7(c)(iii)(B) of the Employment Agreement, you will receive
the following benefit following the termination of your employment:

 

A pro rata portion of any Annual Bonus, if any, that you would have been
entitled to receive pursuant to Section 4 of the Employment Agreement in such
year based upon the percentage of the fiscal year that shall have lapsed through
the Last Day of Employment (and for which you have not already received an
Annual Bonus),  payable when the [YEAR/PORTION OF YEAR] bonus would have
otherwise been payable to you pursuant to Section 4 of the Employment Agreement
had your employment not been terminated.

 

9

--------------------------------------------------------------------------------


 

SEVERANCE PAY (“Severance Pay”):

 

Pursuant to and subject to Section 7(c)(iii)(C) of the Employment Agreement, the
Company will pay you an amount equal to 299% multiplied by the sum of (i) your
Base Salary and (ii) your Target Bonus.

 

SEVERANCE BENEFITS (“Severance Benefits”):

 

Pursuant to and subject to Section 7(c)(iii)(C) of the Employment Agreement, you
will receive the following payments and benefits following the termination of
your employment:

 

HEALTH AND WELFARE BENEFITS:

 

Continued participation for thirty-six (36) months at active employee rates. 
This period shall run concurrently with COBRA.  To the extent that these
benefits are taxable to you under Section 105(h) of the Internal Revenue Code,
the Company will provide a gross-up to you to cover any taxes due from you on
such benefits.

 

INSURANCE BENEFITS:

 

A lump sum payment that, after applicable taxes and deductions, is equivalent to
the value of thirty-six (36) months of Company’s portion of the life insurance
program provided by the Company to you as of the date of this Agreement.  The
amount of this payment will be determined as of your Last Day of Employment and
will be paid in a lump sum no later than sixty (60) days after the Last Day of
Employment.

 

FINANCIAL PLANNING BENEFITS:

 

Continued participation for thirty-six (36) months following your Last Day of
Employment.  The Company shall gross-up any payments on such benefits that are
taxable to you.

 

10

--------------------------------------------------------------------------------


 

LAPTOP COMPUTER:

 

At your option, the sale to you, on or about the time of your Last Day of
Employment, of the ownership interest in the [MAKE AND MODEL NUMBER] laptop
computer that the Company has assigned to you, Serial Number [XXXXXXX], as of
the date of this Agreement, (“the Laptop”), for fair market value pursuant to
the Company’s policy.  You shall provide the Company with reasonable advance
written notice prior to your Last Day of Employment as to whether you wish to
purchase the Laptop.  The ownership interest in the Laptop shall be transferred
only after the Company has removed all confidential and proprietary information
from the computer and taken any other measures it deems necessary to protect its
interests.  The Company shall deduct the amount due for the cost of the Laptop
from the Severance Pay.

 

Unless otherwise defined herein, all capitalized terms set forth above shall
have the meaning set forth in the Employment Agreement. In the event of
Executive’s death or disability after the Last Day of Employment, Executive’s
estate and beneficiaries, as applicable, shall receive the pay and benefits (or
remaining portion thereof) the set forth in this Personal Statement of
Termination Benefits, subject to Executive’s (or his estate’s) execution,
delivery, and non-revocation of the General Release within the applicable time
period.

 

POST-EMPLOYMENT RESTRICTIVE COVENANTS (as set forth in Employment Agreement and
Management Equity Award Agreements):

 

Non-competition:

Two (2) years from Last Day of Employment

Non-solicitation of clients and employees:

Two (2) years from Last Day of Employment

Confidential Information:

No time limit

Intellectual Property:

No time limit

 

For the avoidance of doubt, the term “affiliates” in the post-employment
restrictive covenants in the Employment Agreement and your Management Equity
Award Agreements only include entities owned by The Blackstone Group to the
extent such entities are engaged in the same businesses of Travelport Limited
and its subsidiaries as of the Last Day of Employment.

 

EQUITY:

 

You will remain the owner of certain Class A-2 Interests, subject to the terms
of the applicable Management Equity Award Agreements (including any amendments
thereto), the TDS Investor (Cayman) L.P. Agreement of Limited Partnership (as
amended and/or restated from time to time),

 

11

--------------------------------------------------------------------------------


 

the TDS Investor (Cayman) Interest Plan (as amended and/or restated from time to
time), and any other definitive documentation entered into by you and TDS
Investor (Cayman) L.P. regarding your Travelport equity.

 

TAX ISSUES:

 

As set forth in Section 12(g) of the Employment Agreement, this Personal
Statement of Termination Benefits is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) and regulations
promulgated thereunder.  To the extent that any provision in this agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments under this Agreement shall not be subject to
an excise tax under Section 409A. Notwithstanding anything contained in the
agreement to the contrary, if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees”,
any payment on account of your separation from service that would otherwise be
due hereunder within six months after such separation shall nonetheless be
delayed until no later than the first full pay period following the first
business day of the seventh month following your separation from service.  In
addition, notwithstanding anything contained herein to the contrary, you shall
not be considered to have terminated employment with the Company for purposes of
causing any amount due under this agreement to be made unless you would be
considered to have incurred a “termination of employment” from the Company and
its affiliates within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii). 
All amounts provided above will be subject to applicable taxes, deductions and
withholding.

 

12

--------------------------------------------------------------------------------
